Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-7 are considered allowable over the prior art, as the prior art does not explicitly teach the combination of a large-tonnage skip anti-blocking system, comprising a skip, wherein two parallel rows of guide rails are fixed to upper and lower well walls of a shaft on both sides of the skip correspondingly, a plurality of pulleys are mounted on the upper well wall, an impact plate is mounted between each of the plurality of upper and lower pulleys, a front plate of each of the impact plates is mounted between each of the plurality of upper and lower pulleys in a front row, a plurality of rear plates of each of the plurality of impact plates is mounted between each of the plurality of upper and lower pulleys in a back row, a length of a rib  of each of the impact plates is greater than a width of the skip, hydraulic cylinder base of a hydraulic cylinder and vibration motor is mounted on an outer side of each respective rib plate of the plurality of rib plates, a first ends end of each hydraulic cylinder is connected to a corresponding hydraulic cylinder base through a buffer spring, a second end of each hydraulic cylinder is connected with a shaft wall of the shaft, wherein when a piston rod of each of the hydraulic cylinders is extended, an inner side of each of the ribs of each impact plate is pushed to engage an outer wall of the skip.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837